DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 2, 5-11, 22-24, 30, 36, 43, 45, 47, 58-59, 61 and 72 are pending and have been examined, where claims 2, 5-11, 22-24, 30, 36, 43, 45, 47, 58-59, 61 and 72 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 2, 5-11, 22-24, 30, 36, 43, 45, 47, 58-59, 61 and 72 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “receive a plurality of channels of fluorescence intensity data, corresponding to the plurality of fluorophores in a temporal space, of the fluorescence emissions at the different wavelengths from the plurality of fluorophores associated with the cell, wherein the fluorescence emissions are detected by the plurality of photodetectors, and wherein the fluorescence emissions are elicited after the cell is illuminated by the laser light source; generate a plurality of raw images comprising complex values in a frequency space from the plurality of channels of fluorescence intensity data;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 2, 5-11, 22-24, 30, 36, 43, 45, 47, 58-59, 61 and 72 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): 
limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 2, 5-11, 22-24, 30, 36, 43, 45, 47, 58-59, 61 and 72 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.


illuminating a cell of a sample comprising a plurality of cells with a laser beam having a plurality of different optical frequencies to elicit fluorescence emissions of a plurality of fluorophores associated with the cell (see figure 9 below, see paragraph 26, detect three fluorophores with distinct two-photon absorption spectra):

    PNG
    media_image1.png
    662
    474
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    450
    582
    media_image2.png
    Greyscale

generating a plurality of raw images comprising plurality of channels of fluorescence intensity data (see figure 8, The colored bands indicate the four broad color channels Chan A-D. FIG. 12(c) illustrates unmixed images of individual bead colors, a 48-channel hyperspectral image was acquired for the bead mixture of FIG. 12(b), and for samples containing only one bead color), but not a complex values in a frequency space; 
generating a plurality of unmixed images comprising complex values, or real values from the plurality of raw images (see paragraph 56, Spectral end-members are extracted from the single-color samples and used to unmix the image of the mixed-bead sample), but not in the frequency space from the plurality of raw images on corresponding complex values.


Secondary reference, Black (US 20070049996) discloses detecting the fluorescence increase is to apply to the image data an algorithm, such as a Fourier transform, that can isolate from the untreated background the periodicity of distribution of the fluorescence introduced by fractional photo-therapy treatments, where FIG. 9 and FIG. 10 are graphs schematically representing Fourier transforms, frequency as a function of amplitude, formed from the data of FIG. 7 and FIG. 8 respectively. It can be seen that in each transform-graph there is a strong peak at frequency 9 and a symmetrical peak at frequency 153:

    PNG
    media_image3.png
    378
    518
    media_image3.png
    Greyscale
.
Black is silent in disclosing generating a plurality of raw images comprising complex values in a frequency space from the plurality of channels of fluorescence intensity data; and generating a 

Secondary reference, Ascierto (US 20120226119) discloses a local maximum filter is applied to the low pass filtered image, where the local maximums are sorted based on the intensities of the heat map to produce the rank of the hotspots and top K hotspots are used as the K FOVs whose cell count is determined (see paragraph 266) but is silent in disclosing determining a sorting decision for the cell based on the plurality of unmixed images.

Bares, Black and Ascierto, taken alone or in combination with each other, are silent in disclosing all the limitations of claims 1 and 72. For all the reasons above all claims are allowable. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/10/22